11th Court of Appeals
Eastland, Texas
Opinion
 
Miguel Torres
            Appellant
Vs.                  No. 11-04-00153-CR – Appeal from Taylor County
State of Texas
            Appellee
 
            The trial court convicted Miguel Torres, upon his plea of guilty, of possession with the intent
to deliver cocaine in a drug-free zone.  Pursuant to the plea bargain agreement, the trial court
sentenced appellant to confinement for 20 years.  We dismiss the appeal.
            The sentence was imposed in open court on December 23, 2003.  Appellant was represented
by retained counsel at trial.  The trial court’s certification of appeal reflects that appellant waived his
right to appeal.  On May 12, 2004, appellant filed a pro se notice of appeal, 141 days after the date
the sentence was imposed in open court.
            The clerk of this court wrote appellant that the notice of appeal was untimely pursuant to
TEX.R.APP.P. 26.2  and requested that appellant respond showing grounds for continuing the
appeal.  Appellant has responded by challenging the voluntariness of his plea.  Appellant’s
arguments cannot extend the time for perfecting an appeal, are not properly before this court, and
should be raised in a post-conviction writ of habeas corpus pursuant to TEX. CODE CRIM. PRO.
ANN. art. 11.07 (Vernon Supp. 2004).  Absent a timely notice of appeal, this court lacks jurisdiction
to entertain this appeal. Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918
S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v.
State, 744 S.W.2d 96 (Tex.Cr.App.1988).
            The appeal is dismissed for want of jurisdiction.
 
                                                                                    PER CURIAM
July 8, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.